     Case 3:18-cv-00361-JLS-DEB Document 216 Filed 02/11/21 PageID.2371 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     MYCHAL ANDRA REED,                                 Case No.: 18-cv-00361-JLS (DEB)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS’
13     v.                                                 EX PARTE APPLICATION TO
                                                          VACATE THE SCHEDULING
14     DANIEL PARAMO, et al.,
                                                          ORDER
15                                    Defendants.
                                                          [DKT. NO. 210]
16
17
             Before the Court is Defendants’ Ex Parte Application to Vacate the Scheduling
18
      Order Pending a Ruling on Defendants’ Motion for Summary Judgment. Dkt. No. 210.
19
      Good cause appearing, the Court GRANTS the Application and vacates all dates and
20
      deadlines in the operative Scheduling Order. Dkt. No. 198. The Court will reset these dates,
21
      if necessary, following the ruling on Defendants’ Motion for Summary Judgment.
22
      Dkt. No. 181. The Court’s Order (Dkt. No. 215) remains in effect.
23
            IT IS SO ORDERED.
24
      Dated: February 11, 2021
25
26
27
28

                                                      1
                                                                               18-cv-00361-JLS (DEB)
